Exhibit 10.1

 

24 April 2015

Robert Kaiden, via email




Dear Robert,

Twitter, Inc., a Delaware corporation (the “Company”), is pleased to offer you
employment on the following terms:

1.Position.  Subject to the approval of the Company’s Board of Directors, your
title will be Chief Accounting Officer and you will report at the start of your
employment to Anthony Noto, Chief Financial Officer.  You will be a regular,
full-time employee.

2.Start Date.  Your employment will commence on the date that is mutually agreed
between you and Anthony, but no later than May 26, 2015. You will be providing
services from the Company’s San Francisco, CA location.  You may be required to
travel as one part of your duties.

3.Base Salary. The Company will pay you a gross starting salary at an annualized
rate of three hundred fifty thousand dollars annualized ($350,000.00), payable
in accordance with the Company’s standard payroll schedule.  This salary will be
subject to adjustment from time to time in accordance with the employee
compensation policies then in effect. This is an exempt position, and your
salary is intended to cover all hours worked.

4.Bonus Opportunity.  In addition to your base salary, you will be eligible for
an annual discretionary performance bonus of up to 100% of your base salary (the
“Annual Bonus”). The amount of your Annual Bonus earned, if any, will be
determined in the sole and good faith discretion of the Company’s Chief
Financial Officer. For the calendar year 2015, your bonus will be pro-rated
based on the number of days worked in 2015. If the Company establishes an annual
incentive compensation program, we anticipate that your target will be 100% of
your eligible base salary and your incentive compensation would be paid in
accordance with the provisions of such program.



 

 



--------------------------------------------------------------------------------

 



5.Employee Benefits.  As a regular employee of the Company, you will be eligible
to participate in Company-sponsored benefits in accordance with the terms of the
applicable benefit plans.

6.Equity Compensation. Subject to the approval of the Company’s Board of
Directors, you will be granted one hundred twenty thousand (120,000) restricted
stock units (“RSUs”) of the Company. The RSUs will be subject to the terms and
conditions set forth in the Company’s 2013 Equity Incentive Plan.  You will vest
in 25% of the RSUs on the first day of the first month following the year
anniversary of your hire date, and the balance evenly over the next twelve
quarters of continuous service, provided you have been continuously employed by
Twitter during each of the vesting dates and as described in the equity plan.
 Please note that the terms of the Company’s equity plans are reviewed
periodically, and subject to revision at the Company’s sole discretion.

7.Relocation. To assist with your relocation to your new workplace, the Company
will reimburse or when available, pay directly for eligible relocation expenses
facilitated through Twitter's external relocation service provider, subject to
certain terms and restrictions that will be provided to you in the “Employee
Relocation Reimbursement and Repayment Agreement”. 

Should you leave the Company within twelve (12) months of the commencement of
your employment, or in the event your employment is terminated for misconduct,
the relocation expenses paid to you or on your behalf will be immediately
repayable to the Company, subject to a pro-rata reduction based on length of
service. The Company reserves the right to deduct from your pay, any sums which
may be repayable in respect of relocation costs and/or monies paid to you or on
your behalf. In order to receive the relocation services, you will be required
to sign the "Employee Relocation and Repayment Agreement".

8.Employee Invention Assignment and Confidentiality Agreement.  You will be
required, as a condition of your employment with the Company, to sign the
Company’s standard Employee Invention Assignment and Confidentiality Agreement
(“Confidentiality Agreement”).  A copy of the Confidentiality Agreement is
enclosed with this letter.  



Page 2



--------------------------------------------------------------------------------

 



9.Employment Relationship.  Employment with the Company is for no specific
period of time.  Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause.  This is the full and complete agreement
between you and the Company regarding the duration of the employment
relationship.  Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures may change from time to
time, the “at will” nature of your employment, may only be changed through an
express written agreement signed by you and the Company’s Chief Executive
Officer.  

10.Outside Activities.  While you render services to the Company, you will not
engage in any other employment, consulting, or other business activity that
would create a conflict of interest with the Company, which includes engaging in
any work that is competitive in nature.  While you render services to the
Company, you also will not assist any person or entity in competing with the
Company, in preparing to compete with the Company, or in hiring any employees or
consultants of the Company.  In addition, for a period of one (1) year after the
termination of your services, you will not solicit either directly or
indirectly, any employee of the Company to leave the Company for other
employment or assist any person or entity in doing the same.

11.Background Check. This offer is contingent on successful completion of a
background check regarding your employment experience, educational credentials,
criminal history and the like.  This offer may be withdrawn in the sole
discretion of the Company based on its review of the background check results.
Your acceptance of this offer of employment will be complete when you have
initiated authorization to perform a background check, as instructed by our
Human Resources Department.

12.Verification of Employability. This offer is contingent upon your providing
legal proof of your identity and authorization to work in the United States
within three (3) days of the commencement of your employment.

13.Taxes. All forms of compensation that are subject to income or payroll taxes
will be reduced to reflect applicable income tax withholding and payroll
taxes.  Any form of compensation that is subject to income or payroll taxes and
that is not paid in cash will

Page 3



--------------------------------------------------------------------------------

 



result in a reduction in cash compensation to reflect applicable income tax
withholding and payroll taxes.  

14.Dispute Resolution.  We sincerely hope that no dispute will arise between
us.  If a dispute should arise, it can be resolved through the Company’s Dispute
Resolution Policy.  A copy of the Dispute Resolution Policy is enclosed with
this letter.

15.Entire Agreement.  This letter agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company.

Please do not make any change in your present living or employment circumstances
until all of the conditions to this offer, including successful completion of
the background check and, if applicable, acquisition of a visa, have been
satisfied.   Any questions regarding your satisfaction of these conditions
should be directed to Brian Schipper at ######@twitter.com.

By signing this letter agreement, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company.

We hope that you will accept our offer to join the Company.  To indicate your
acceptance of this offer, please initiate the authorization of your background
check, and sign and date the enclosed duplicate original of this letter
agreement, the enclosed Confidentiality Agreement, and the enclosed Dispute
Resolution Policy and return them to Brian Schipper.  This offer will expire if
the signed documents are not returned by the end of business on 27 April, 2015.

Very truly yours,

Twitter, Inc.

By   /s/ Richard Costolo          

Richard Costolo, Chief Executive Officer



Page 4



--------------------------------------------------------------------------------

 



 

I have read, understood and accept all the provisions of this offer of
employment:

 

 

/s/ Robert Kaiden

Robert Kaiden

 

April 27, 2015

Date

 

 

 

Page 5

